Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen Walder (Reg.41,534) on 08/04//2022

19. (Current Amended): A computer program product comprising a non-transitory computer readable storage medium having a computer readable program stored therein, wherein the computer readable program, when executed on a computing device, causes the computing device to Page 5 of 18 De Armas et al. - 16/253,506implement a blockchain framework for enforcing regulatory compliance in healthcare cloud solutions, wherein the computer readable program causes the computing device to: provide a healthcare blockchain framework to create, read, update, and delete elements of a healthcare compliance model supporting a dynamic allocation of cloud resources to a healthcare business network, wherein compliance with one or more healthcare regulations is built into the blockchain framework; responsive to a cloud operations component within the healthcare blockchain framework attaching at least one evidence record to a compliance repository, store, by the blockchain application, the at least one evidence record in the compliance repository using chaincode within the healthcare blockchain framework; review, by a compliance attestation component within the healthcare blockchain framework, the at least one evidence record using business rules to ensure compliance with the one or more healthcare regulations; and store, by the compliance attestation component, a validation certification in the compliance repository responsive to the compliance attestation component approving the at least one evidence record based on the business rules.

Reasons for Allowance  
The following is an examiner’s statement of reasons for allowance: Claims 1-7, 12, 14-17, 19, 21-27 are allowed. 

Claim 1. Is directed towards a method, in a data processing system comprising at least one processor and at least one memory, the at least one memory comprising instructions which are executed by the at least one processor and configure the processor to implement a healthcare blockchain framework for enforcing regulatory compliance in healthcare cloud solutions, the method comprising:
providing a healthcare blockchain framework to create, read, update, and delete elements of a healthcare compliance model supporting a dynamic allocation of cloud resources to a healthcare business network, wherein compliance with one or more healthcare regulations is built into the blockchain framework;
responsive to a cloud operations component within the healthcare blockchain framework attaching at least one evidence record to a compliance repository, storing, by the blockchain application, the at least one evidence record in the compliance repository using chaincode within the healthcare blockchain framework;
reviewing, by a compliance attestation component within the healthcare blockchain framework, the at least one evidence record using business rules to ensure compliance with the one or more healthcare regulations; and
storing, by the compliance attestation component, a validation certification in the compliance repository responsive to the compliance attestation component approving the ai least one evidence record based on the business rules. 

For claim rejection under 35USC 101, the current invention recites “blockchain framework attaching at least one evidence record to a compliance repository”. Under the 2019 Revised Patent Subject Matter Eligibility Guidance (the “2019 Revised PEG”), the combination of recited additional elements in the recited claims is patent eligible because the claims as a whole integrate an abstract idea into practical application under Prong Two of Step 2A of the Alice/Mayo Test as described in the 2019 Revised PEG. The claims are eligible because it is not directed to an abstract idea or any other judicial exception. 

The closest prior art relates to Manoj.et al.  (US. 20180165588 hereinafter Manoj) Manoj discloses processing the data from the plurality of data sources to provide a healthcare-related, blockchain-associated cognitive insight; and, providing the healthcare-related, blockchain-associated cognitive insight to a destination. 
However, Manoj fails to provide a compliance attestation component within the healthcare blockchain framework, the at least one evidence record using business rules to ensure compliance with the one or more healthcare regulations; and storing, by the compliance attestation component, a validation certification in the compliance repository responsive to the compliance attestation component approving the ai least one evidence record based on the business rules. 

The foreign reference, WO2016154001A1 discloses a full validation of an unknown client device prior to acceptance of a block chain transaction would provide further security for block chain transactions. The health of the device can be attested to prior to engaging in electronic transactions  
However, the reference does not disclose a compliance attestation component within the healthcare blockchain framework, the at least one evidence record using business rules to ensure compliance with the one or more healthcare regulations; and storing, by the compliance attestation component, a validation certification in the compliance repository responsive to the compliance attestation component approving the ai least one evidence record based on the business rules.    

The NPL reference “Exploring Individual Intent towards Blockchain Technology in Response to Threats to Personal Data and Privacy“ describes to analyze factors that influence attitude towards blockchain applications when an individual perceives threats to their privacy. Individual concerns about threats to personal privacy have increased due to breaches at various organizations as well as the prevalence of spy software, location tracking, insecure applications, viruses, trojans, and malware. The data also indicates that intent towards adopting blockchain applications for personal privacy is multi-faceted and differs by gender in relation to threat perception and technology. 
However, the NPL reference does not disclose a compliance attestation component within the healthcare blockchain framework, the at least one evidence record using business rules to ensure compliance with the one or more healthcare regulations; and storing, by the compliance attestation component, a validation certification in the compliance repository responsive to the compliance attestation component approving the ai least one evidence record based on the business rules    
Claims 2-7, 12, 21-27 are dependent from claim 1 and are allowed for the same reasons given above.  
Claims 14-17 incorporate all the limitations of claims 1-7, 12, 21-27 and are allowed for the same reasons given above. 
Claim 19 incorporates all the limitations of claims 1-7, 12, 21-27 and are allowed for the same reasons given above. 
  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211. The examiner can normally be reached Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on 5712728109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HIEP V NGUYEN/Primary Examiner, Art Unit 3686